Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        November 8, 2016

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    STATE OF WASHINGTON,                                              No. 47753-0-II

                            Respondent,

              v.

    J. R.,                                                      UNPUBLISHED OPINION

                            Appellant.


             SUTTON, J. — J.R. appeals the juvenile court’s denial of her motion to revise the court

commissioner’s restitution award for a Samsung Galaxy S4 that she stole. We affirm the juvenile

court’s denial of J.R.’s motion to revise.

                                                 FACTS

             J.R. stole a Samsung Galaxy S4 from J.A.R.1 J.R.’s mother returned the phone to the

police, and the police returned the phone to J.A.R. The State charged J.R. with one count of first

degree theft under RCW 9A.56.020(1)(a)2 and 9A.56.030(1)(b).3 J.R. entered into a deferred

disposition that required her to pay restitution to J.A.R.



1
    We use initials to protect the juvenile victim’s privacy.
2
  Under RCW 9A.56.020(1)(a), theft is “[t]o wrongfully obtain or exert unauthorized control over
the property or services of another or the value thereof, with intent to deprive him or her of such
property or services.”
3
  Under RCW 9A.56.030(1)(b), first degree theft is defined as theft of “[p]roperty of any value,
other than a firearm as defined in RCW 9.41.010 or a motor vehicle, taken from the person of
another.”
47753-0-II


       At the restitution hearing, J.A.R. testified that, after the theft, the phone’s internet-related

functions were no longer useable and the subscriber identity module (SIM) card was missing.

J.A.R. also testified that he had not attempted to insert another SIM card, but that insertion of

another SIM card would not return the internet-related functions of the phone to a useable state.

Before the theft, the phone was “like a month old, maybe two” and in good condition. Clerk’s

Papers (CP) at 18. J.A.R. testified that he paid $528 to purchase the phone and that he primarily

used the phone for its internet-related functions.

       Neither party presented evidence of the actual cost of repair. J.A.R. testified that “[he]

went [online] and [he] saw some used [Samsung Galaxy S4s] for around $200.” CP at 22. He

also testified that the phone provider would not cover the replacement cost and that “[he] could

sell [the phone] for probably like $100 maybe.” CP at 23.

       The court commissioner ordered J.R. to pay restitution in the amount of $528. J.R. moved

to revise the court commissioner’s order of restitution, and the juvenile court denied the motion.

J.R. appealed.

                                            ANALYSIS

                                     I. STANDARD OF REVIEW

       We review a juvenile court’s order setting the amount of restitution for an abuse of

discretion. State v. C.A.E., 148 Wash. App. 720, 724, 201 P.3d 361 (2009). The juvenile court

abuses its discretion only if it bases its decision on unreasonable or untenable grounds. C.A.E.,
148 Wash. App. at 724.




                                                     2
47753-0-II


                                         II. RESTITUTION

       J.R. argues that the court commissioner abused its discretion by awarding restitution based

on the original purchase cost of the phone because the State did not prove that the phone was a

total loss. We disagree.

       The legislature intended that RCW 13.40.190 provides restitution for victims and that

juveniles are held accountable for their conduct. State v. Bennett, 63 Wash. App. 530, 533, 821 P.2d
499 (1991). A juvenile court must order a juvenile respondent “to make restitution to any persons

who have suffered loss or damage as a result of the offense committed by the respondent.” RCW

13.40.190(1)(a). Juvenile courts have discretion over “the amount the juvenile offender owes.”

State v. R.G.P., 175 Wash. App. 131, 137, 302 P.3d 885 (2013).

       Restitution includes “easily ascertainable damages for injury to or loss of property.” RCW

13.40.020(26). The State must prove damage, but the extent of that damage “does not have to be

shown with mathematical certainty.” State v. Fambrough, 66 Wash. App. 223, 225, 831 P.2d 789

(1992). Instead, “‘[e]vidence of damage is sufficient if it affords a reasonable basis for estimating

loss and does not subject the trier of fact to mere speculation or conjecture.’” Fambrough, 66 Wn.

App. at 225 (quoting State v. Mark, 36 Wash. App. 428, 434, 675 P.2d 1250 (1984)).

       Here, the only evidence that the court commissioner had that provided a reasonable basis

for establishing the amount of the loss was J.A.R.’s testimony that he originally purchased the

phone for $528. And, the court commissioner could conclude that the J.A.R. suffered a total loss

because J.A.R. testified that the phone was returned to him in an unusable condition. Therefore,

the court commissioner did not abuse her discretion when she ordered J.R. to pay restitution in the

amount of $528 for the original purchase price of the phone.



                                                 3
47753-0-II


        J.R. argues that Reanier could have repaired the recovered phone for the price of a SIM

card, but there was no evidence that the insertion of another SIM card would have made the

phone’s internet-related functions useable again. The evidence was not clear as to whether the

phone could be repaired for less than $528, and any suggestion it could be was speculative.

        J.R. also argues that the amount of restitution should have been offset by $100, the amount

J.A.R. testified he would obtain selling the phone in its current condition. However, J.A.R.’s

testimony about the current price for which he could sell the phone was speculative. Therefore,

the evidence does not establish a reasonable basis for reducing the restitution amount based on

J.A.R.’s testimony.

        Given the evidence presented, there is a reasonable basis for the restitution award. Thus,

the juvenile court did not abuse its discretion in denying J.R.’s motion to revise the restitution

award. We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 We concur:



 LEE, P.J.



 MELNICK, J.




                                                 4